DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16768337 filed on May 29th, 2020 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 05/29/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-3, 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moy (US Pat. Nº 5,578,345), in view of Tholome (US Pat. Nº 4,785,760).

8.	Regarding independent claim 1: Moy disclosed a system for applying a first coating composition and a second coating composition (Col. 2, lines 29-30), the system comprising: 
 	a substrate defining a target area (Col. 2, lines 1-4);
 	applying a first coating composition to a target area of a substrate to form a first coating layer (Col. 2, lines 37-39) and 
 	applying a second coating composition to the first coating layer to form a second coating layer (Col. 2, lines 57-59).
 	Moy is silent about a first high transfer efficiency applicator comprising a first nozzle, the first nozzle defining a first nozzle orifice; a second high transfer efficiency applicator comprising a second nozzle, the second nozzle defining a second nozzle orifice; a first reservoir in fluid communication with the first high transfer efficiency applicator and configured to contain the first coating composition; a second reservoir in fluid communication with the second high transfer efficiency applicator and configured to contain the second coating composition; wherein the first high transfer efficiency applicator is configured to receive the first coating composition from the first reservoir and configured to expel the first coating composition through the first nozzle orifice to the target area of the substrate to form a first coating layer; and wherein the second high transfer efficiency applicator is configured to receive the second coating composition from the second reservoir and configured to expel the second coating composition through the second nozzle orifice to a target area of the substrate to form a second coating layer.
 	Tholome disclosed a first high transfer efficiency (Col. 4, lines 63-65; the robot arm 14 can be moved in close proximity to the substrate 13, therefore it can achieve high transfer efficiency) applicator (Col. 5, lines 9-10) comprising a first nozzle, the first nozzle defining a first nozzle orifice (Fig. 1, reference 20); 
 	a second high transfer efficiency (Col. 4, lines 63-65; the robot arm 14 can be moved in close proximity to the substrate 13, therefore it can achieve high transfer efficiency) applicator comprising a second nozzle, the second nozzle defining a second nozzle orifice (Col. 9, lines 55-65. Also see Fig. 1, reference 20, corresponding to a second coating composition); 
 	a first reservoir in fluid communication with the first high transfer efficiency applicator and configured to contain the first coating composition (Col. 4, lines 9-13; a storage tank corresponding to a first coating composition); 
 	a second reservoir in fluid communication with the second high transfer efficiency applicator and configured to contain the second coating composition (Col. 4, lines 9-13; a storage tank corresponding to a second coating composition);  
 	wherein the first high transfer efficiency applicator is configured to receive the first coating composition from the first reservoir and configured to expel the first coating composition through the first nozzle orifice to the target area of the substrate to form a first coating layer (Col. 4, lines 9-13 and Col. 5, lines 9-10; the distribution circuit of a first coating composition); and
 	wherein the second high transfer efficiency applicator is configured to receive the second coating composition from the second reservoir and configured to expel the second coating composition through the second nozzle orifice to a target area of the substrate to form a second coating layer (Col. 4, lines 9-13 and Col. 5, lines 9-10; the distribution circuit of a second coating composition). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tholome with those of Moy by applying the coating compositions of Moy using the system of Tholome in order to simplify the equipment situated between the different coating compositions’ distribution circuits and the sprayers as disclosed by Tholome in Col. 3, lines 38-41.

9.	Regarding claim 2: The combination of Moy and Tholome disclosed the system of claim 1, wherein the first coating composition comprises a basecoat coating composition and the second coating composition comprises a clearcoat coating composition (Moy Col. 1, lines 18-21).

10.	Regarding claim 3: The combination of Moy and Tholome disclosed the system of claim 1, wherein the first coating composition comprises a binder and the second coating composition comprises a crosslinker reactive with the binder, or wherein the first coating composition comprises a crosslinker and the second coating composition comprises a binder reactive with the crosslinker (Moy, Col. 1, lines 44-67).

11.	Regarding claim 9: The combination of Moy and Tholome disclosed the system of claim 1, wherein the coating compositions are substantially free of a dye (Moy, Col. 2, lines 29-31; the first coating composition is pigment based and the second coating composition is colorant-free (clear)).

12.	Regarding claims 11-14: The combination of Moy and Tholome disclosed the system of claim 1.
 	The combination of Moy and Tholome did not specifically disclose wherein at least 80% of the droplets of the first coating composition expelled from the high transfer efficiency applicator contact the substrate, or wherein at least 80% of the droplets of the first coating composition expelled from the high transfer efficiency applicator are monodispersed such that the droplets have a particle size distribution of less than 20 %, or wherein at least 80% of the droplets of the first coating composition expelled from the high transfer efficiency applicator to the substrate remain as a single droplet after contact with the substrate, or wherein at least 80% of the droplets of the first coating composition expelled from the high transfer efficiency applicators to the substrate remain as a single droplet after expulsion from the nozzle orifice of the high transfer efficiency applicators.
 	However, Tholome disclosed that the robotic arm (Fig. 1, reference 14) that is holding the sprayer (Fig. 1, reference 20) can be moved in closed proximity to the substrate (Col. 4, lines 62-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tholome by adjusting the proximity of the sprayer to the substrate in order to achieve the desired efficiency, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

13.	Regarding claim 15: The combination of Moy and Tholome disclosed the system of claim 1, wherein the second coating layer is a substantially uniform layer according to macroscopic analysis (Moy, Col. 2, lines 18-20).

14.	Regarding claim 16: The combination of Moy and Tholome disclosed the system of claim 1, wherein the substrate comprises a metal-containing material, a plastic-containing material, or a combination thereof (Moy, Col. 2, lines 18-20; the body of a car comprises a metal-containing material, a plastic-containing material, or a combination thereof).

15.	Regarding claim 17: The combination of Moy and Tholome disclosed the system of claim 1, wherein the substrate is substantially non-porous (Moy, Col. 2, lines 18-20; the body of a car is substantially non-porous).

16.	Regarding claim 18: The combination of Moy and Tholome disclosed the system of claim 1, wherein the first high transfer efficiency applicator is coupled to the second high transfer efficiency applicator (Tholome Figs. 1 and 4 show the different sprayers and distribution circuits coupled together).

17.	Regarding claim 19: The combination of Moy and Tholome disclosed the system of claim 19, wherein the first high transfer efficiency applicator and the second high transfer efficiency applicator cooperate to form a high transfer efficiency applicator assembly that is a unitary component (Tholome Figs. 1 and 4 show the different sprayers and distribution circuits as a unitary component).

18.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moy (US Pat. Nº 5,578,345), in view of Tholome (US Pat. Nº 4,785,760) as applied to claims 1-3, 9 and 11-19 above, and further in view of Brunner et al. (US Pub. Nº 2015/0093512).

19.	Regarding claim 8: The combination of Moy and Tholome disclosed the system of claim 1.
 	The combination of Moy and Tholome is silent about wherein the coating compositions have, independently, a solids content of from 15 to about 70 weight %, based on a total weight of the coating composition, in accordance with ASTM D2369.
 	Brunner et al. disclosed a first coating composition and a second coating composition to be applied atop the first coating composition ([0092], lines 1-2), wherein the coating compositions have, independently, a solids content of from 15 to about 70 weight %, based on a total weight of the coating composition, in accordance with ASTM D2369 ([0010], lines 1-4 and [0027], lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brunner et al. with those of the combination of Moy and Tholome by adding the appropriate amount of solid resin in the coating compositions in order to achieve the desired consistency of the coating layer.

20.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moy (US Pat. Nº 5,578,345), in view of Tholome (US Pat. Nº 4,785,760).

21.	Regarding independent claim 20: Moy disclosed a method of applying a first coating composition and a second coating composition, the method comprising: providing a substrate defining a target area (Col. 2, lines 1-4); applying the first coating composition to a target area of the substrate to form a first coating layer (Col. 2, lines 37-39); and applying the second coating composition to the first coating layer to form a second coating layer (Col. 2, lines 57-59).
 	Moy is silent about utilizing a first high transfer efficiency applicator and a second high transfer efficiency applicator, the first high transfer efficiency applicator comprising a first nozzle, the first nozzle defining a first nozzle orifice, the second high transfer efficiency applicator comprising a second nozzle, and the second nozzle defining a second nozzle orifice, applying the first coating composition through the first nozzle orifice to the target area of the substrate to form a first coating layer; and applying the second coating composition through the second nozzle orifice to the first coating layer to form a second coating layer.
 	Tholome disclosed utilizing a first high transfer efficiency (Col. 4, lines 63-65; the robot arm 14 can be moved in close proximity to the substrate 13, therefore it can achieve high transfer efficiency) applicator (Col. 5, lines 9-10) and a second high transfer efficiency (Col. 4, lines 63-65; the robot arm 14 can be moved in close proximity to the substrate 13, therefore it can achieve high transfer efficiency) applicator (Col. 9, lines 55-65. Also see Fig. 1, reference 20, corresponding to a second coating composition), the first high transfer efficiency applicator comprising a first nozzle, the first nozzle defining a first nozzle orifice (Fig. 1, reference 20), the second high transfer efficiency applicator comprising a second nozzle, and the second nozzle defining a second nozzle orifice (Col. 9, lines 55-65. Also see Fig. 1, reference 20, corresponding to a second coating composition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tholome with those of Moy by applying the coating compositions of Moy using the system of Tholome in order to simplify the equipment situated between the different coating compositions’ distribution circuits and the sprayers as disclosed by Tholome in Col. 3, lines 38-41.

Allowable Subject Matter
22.	Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853